Title: To Thomas Jefferson from Louis Guillaume Otto, 29 April 1791
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Sir,
Philadelphia, 29th April, 1791.

In consequence of orders which I have received from his Majesty, I have the honor herewith to transmit to you the law which fixes the disposition of the colours in the different kinds of flags, or other customary marks of distinction among ships of war and commercial vessels of the French nation. I request the favor of you to make this law known in the ports of the United States. And have the honour to be, With respectful attachment, Sir, Your most humble and Obedient servant,

Otto

